     Case 2:21-cv-01478-RFB-EJY Document 3 Filed 08/25/21 Page 1 of 3




 1                                  UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3    JOSHUA NICHOLS,                                              Case No. 2:21-cv-01478-RFB-EJY

 4                    Plaintiff

 5           v.                                                                  ORDER

 6    JAMES DZURENDA, et al.,

 7                    Defendants.

 8   I.     DISCUSSION

 9          On August 6, 2021, Plaintiff, an inmate in the custody of the Clark County Detention Center

10   (“CCDC”), submitted a civil rights complaint under 42 U.S.C. § 1983. ECF No. 1-1. Plaintiff has

11   neither paid the $402 filing fee for this matter nor filed an application to proceed in forma pauperis.

12          The Court notes the return address on Plaintiff’s complaint is 1094 Kabuki Avenue,

13   Henderson, Nevada, 89074; however, Plaintiff states he presently resides at the Clark County

14   Detention Center, 330 S. Casino Center Blvd., Las Vegas, Nevada, 89101. On this occasion only,

15   the Court will mail this Order to Plaintiff at both addresses. Plaintiff shall file a written notification

16   with the Court of his updated address on or before October 25, 2021. If Plaintiff fails to update the

17   Court with his current address by October 25, 2021, his case will be subject to dismissal without

18   prejudice.

19          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to commence a

20   civil action may apply to proceed in forma pauperis, which allows the inmate to file the civil action

21   without prepaying the full $402 filing fee. To apply for in forma pauperis status, the inmate must

22   submit all three of the following documents to the Court:

23          (1) a completed Application to Proceed in Forma Pauperis for Inmate, on this Court’s

24          approved form (i.e. pages 1 through 3 with the inmate’s two signatures on page 3),

25          (2) a Financial Certificate properly signed by both the inmate and a prison or jail official

26          (i.e. page 4 of this Court’s approved form), and

27

28
     Case 2:21-cv-01478-RFB-EJY Document 3 Filed 08/25/21 Page 2 of 3



 1          (3) a copy of the inmate’s prison or jail trust fund account statement for the previous
 2          six-month period.
 3          The Court grants Plaintiff a one-time extension to file a fully complete application to
 4   proceed in forma pauperis containing all three of the required documents, or in the alternative, pay
 5   the full $402 filing fee for this action on or before October 25, 2021. Absent unusual circumstances,
 6   the Court will not grant any further extensions of time.
 7          If Plaintiff is unable to file a fully complete application to proceed in forma pauperis with all
 8
     three required documents or pay the full $402 filing fee on or before October 25, 2021, the Court
 9
     will recommend dismissal of this case without prejudice allowing Plaintiff to file a new case with
10
     the Court when Plaintiff is able to acquire all three of the documents needed to file a fully complete
11
     application to proceed in forma pauperis or pays the full $402 filing fee.
12
            A dismissal without prejudice means Plaintiff does not give up the right to refile the case
13
     with the Court, under a new case number, when Plaintiff has all three documents needed to submit
14
     with an application to proceed in forma pauperis. Alternatively, Plaintiff may choose not to file an
15
     application to proceed in forma pauperis and instead pay the full filing fee of $402 on or before
16
     October 25, 2021 to proceed with this case.
17
            The Court will retain Plaintiff’s civil rights complaint (ECF No. 1-1), but the Court will not
18
     file the complaint unless and until Plaintiff timely files a fully complete application to proceed in
19
20   forma pauperis with all three documents or pays the full $402 filing fee.

21   II.    ORDER

22          Accordingly, and for the foregoing reasons, IT IS HEREBY ORDERED that the Clerk of the

23   Court shall send Plaintiff the approved form application to proceed in forma pauperis by an inmate,

24   as well as the document entitled information and instructions for filing an in forma pauperis

25   application.
26          IT IS FURTHER ORDERED that on or before October 25, 2021, Plaintiff shall either pay
27   the full $402 filing fee for a civil action (which includes the $350 filing fee and the $52
28   administrative fee) or file with the Court:


                                                     -2-
     Case 2:21-cv-01478-RFB-EJY Document 3 Filed 08/25/21 Page 3 of 3



 1           (1) a completed Application to Proceed in Forma Pauperis for Inmate on this Court’s
 2           approved form (i.e. pages 1 through 3 of the form with the inmate’s two signatures on page
 3           3),
 4           (2) a Financial Certificate properly signed by both the inmate and a prison or jail official
 5           (i.e. page 4 of this Court’s approved form), and
 6           (3) a copy of the inmate’s prison or jail trust fund account statement for the previous
 7           six-month period.
 8
             IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete application to
 9
     proceed in forma pauperis with all three documents or pay the full $402 filing fee for a civil action
10
     on or before October 25, 2021, the Court will recommend dismissal of this action without prejudice
11
     for Plaintiff to refile the case with the Court, under a new case number, when Plaintiff has all three
12
     documents needed to file a complete application to proceed in forma pauperis or pays the full $402
13
     filing fee.
14
             IT IS FURTHER ORDERED that the Clerk of the Court shall send a copy of this Order to
15
     Plaintiff at 1094 Kabuki Avenue, Henderson, Nevada, 89074 with a courtesy copy to Plaintiff at the
16
     Clark County Detention Center, Inmate No. #1687430, 330 S. Casino Center Blvd., Las Vegas,
17
     Nevada, 89101.
18
             IT IS FURTHER ORDERED that Plaintiff shall file written notification of his updated
19
20   address with the Court by October 25, 2021.

21           IT IS FURTHER ORDERED that the Clerk of the Court shall retain Plaintiff’s complaint

22   (ECF No.1-1) but will not file it at this time.

23           DATED this 25th day of August, 2021.

24
25                                                     _____________________________________
                                                       ELAYNA J. YOUCHAH
26                                                     UNITED STATES MAGISTRATE JUDGE
27
28



                                                        -3-
